DETAILED ACTION
This Office Action is in response to Application No. 15/892,246 filed on February 8th, 2018. Claims 1-23 are presented for examination and are currently pending.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 6th, 2018, July 23rd, 2018, and February 19th, 2020 have been filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under §101 as non-eligible subject matter
In regards to claim 1, the claim is rejected because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving labeled and secondary sets of data, determining a label for the secondary set of data, creating a private encoding of the labels and transmitting said private labels.


2A Prong 1: The following limitations under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.


A mobile electronic device comprising: … determine a proposed label for the unit of data via a machine learning model on the mobile electronic device, (Aside from specifying a machine learning model, the limitation can be classified as a mental process – labeling/classifying an item) the machine learning model to determine the proposed label for the unit of data based on the set of labeled data from the server and a set of unlabeled data associated with the mobile electronic device; (Aside from specifying a machine learning model, the limitation can be classified as a mental process – Determining a label based off of analysis of a group of other objects) encode the proposed label via a privacy algorithm to generate a privatized encoding of the proposed label; (Mental process – Transforming data from one form to the other with a secret/private formula. Can be done with pen and paper by a human. See applicant’s Fig. 5A-5C for examples of differential privacy that can be done by a human with pen and paper and [ (¶0057) “Figures 5A-5C illustrate exemplary privatized data encodings that can be used in embodiments described herein that implement privatization via differential privacy” ] with the rest of the paragraph going into more detail. )


2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “non-transitory machine-readable medium to store instructions” and “one or more processors to execute the instructions stored on the non-transitory machine- readable medium” and these are generic computer components that are recited without specific instructions, except for the computer components to perform the actions of the mind. As the claim is directed towards these devices with high-levels of generality (any machine-readable medium and processor that can execute instructions from said medium would be able to perform the claim limitations), the claim amounts to instructions to apply the exception using said generic computer components. Another additional element is the “machine learning model” which is used in a high-level of generality as a replacement for the human mind carrying out the instructions and is merely applying the mental process to a generic computer process without specific instruction or direction (Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)). Additionally, the claim recites other limitations like “receive a set of labeled data from a server”, “receive a unit of data from the server, the unit of data of a same type of data as the set of labeled data” and “and transmit the privatized encoding of the proposed label to the server”  all of which are recited at high-levels of generality and amount to instructions to transfer data which is a form of insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations. The claim is directed to an abstract idea.



2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components to perform mental processes amounts to no more than mere instructions to apply the exception using a generic computer component (as stated previously, any generic computer-readable medium and processor can perform the actions of the claim limitation). Mere instructions to apply an exception using a generic computer component (a generic machine learning model - Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)) cannot provide an inventive concept. Further, the steps which recite receiving data in the form of labeled datasets or secondary datasets and transmitting the encoded data back to the server are steps which were considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus are re-evaluated in Step 2B to determine if the steps are more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed receiving steps are well-understood, routine, conventional activities is supported under Berkheimer. The claim is not patent eligible.




In regards to claim 17, the claim is a system claim that is similar to independent claim 1 with the difference being that claim 17 mentions the newly labeled dataset will be utilized for training a second machine learning model and the limitation that recites “to generate a set of proposed labels” no longer explicitly mentions the machine learning models being responsible for generating said labels.


2A Prong 1: The following limitations under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.


A data processing system comprising: … the set of multiple mobile electronic devices to generate a set of proposed labels for the unit of data, (Aside from specifying a machine learning model, the limitation can be classified as a mental process – labeling/classifying an item) …the set of proposed labels encoded to mask individual contributors of each proposed label in the set of proposed labels; (Mental process – Transforming data from one form to the other with a secret/private formula. Can be done with pen and paper by a human. See applicant’s Fig. 5A-5C for examples of differential privacy that can be done by a human with pen and paper and [ (¶0057) “Figures 5A-5C illustrate exemplary privatized data encodings that can be used in embodiments described herein that implement privatization via differential privacy” ] with the rest of the paragraph going into more detail. ) …processing the set of proposed labels to determine a label to assign to the unit of data (Aside from specifying a machine learning model, the limitation can be classified as a mental process – Determining a label based off of analysis of a group of other objects) …


2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements of “a memory device to store instructions;”, “one or more processors to execute the instructions stored on the memory device” and “the instructions to cause the data processing system to perform operations comprising:” which are generic computer components that are recited without specific instructions, except for the computer components to perform the actions of the mind. As the claim is directed towards these devices with high-levels of generality (any machine-readable memory and processor that can execute instructions from said memory would be able to perform the claim limitations), the claim amounts to instructions to apply the exception using said generic computer components. Another additional element is the “each of the mobile electronic devices including a first machine learning model” which is used in a high-level of generality as a replacement for the human mind carrying out the instructions (the claim recites the memory having instructions that causes the devices to carry out the operations listed) and is merely applying the mental process to a generic computer process without specific instruction or direction (Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)). Additionally, the claim recites other limitations like “sending a set of labeled data to a set of multiple mobile electronic devices”, “sending a unit of data to the set of multiple mobile electronic devices”, and “receiving a set of proposed labels for the unit of data from the set of multiple mobile electronic devices” all of which are recited at high-levels of generality and amount to instructions to transfer data which is a form of insignificant extra-solution activity. Finally, the claim also recites “and adding the unit of data and the label to a training set for use in training a second machine learning model” which is an intended use for the data along with data transfer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations. The claim is directed to an abstract idea.



2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer components to perform mental processes amounts to no more than mere instructions to apply the exception using a generic computer component (as stated previously, any generic computer-readable medium and processor can perform the actions of the claim limitation). Mere instructions to apply an exception using a generic computer component (a generic machine learning model - Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f)) cannot provide an inventive concept. Further, the steps which recite receiving data in the form of labeled datasets or secondary datasets and transmitting the encoded data back to the server are steps which were considered to be insignificant extra-solution activity in Step 2A Prong 2, and thus are re-evaluated in Step 2B to determine if the steps are more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed receiving steps are well-understood, routine, conventional activities is supported under Berkheimer. Finally, the limitation of using the output data as an input for training a second machine learning model is an intended use and does not provide significantly more than the judicial exception.  The claim is not patent eligible.



In regards to claim 2, the claim is directed towards specifying the machine learning model is included on the system image of the mobile device. The claim is directed towards an additional element without significantly more. The claim is directed towards extra-solution activity that specifies the location of the machine learning model prior to the steps of the method occurring. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).This claim limitation does not provide any significant limitation to be considered more than the judicial exception nor does it integrate the claim into a practical application. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 1. 
In regards to claim 3, the claim is directed towards the machine learning model being received from the server rather than being pre-installed or apart of the system image as recited claim 2. The claim is directed towards insignificant extra-solution activity. This claim limitation does not provide any significant limitation to be considered more than the judicial exception nor does it integrate the claim into a practical application. As discussed in regards to independent claim 1, the court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). As the claim does not provide any other limitation, the claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 1. 
In regards to claim 4, the claim is directed towards specifying the unlabeled data from the mobile device is stored, at least temporarily, on said mobile device. The claim is directed towards insignificant-extra solution activity. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). As the claim does not provide any other limitation, the claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 1.
In regards to claim 5, the claim is directed towards specifying the unlabeled data actually comes from a remote storage service that is associated with the mobile device. As stated previously, specifying where a data is being imported from in a generic manner (a remote based storage system) does not equate to significantly more than the judicial exception as the concept is still directed towards a well-understood, routine, conventional function when claimed in this manner (the court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner). As the claim does not provide any other limitation, it also fails to integrate the claim into a practical application. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 1.
In regards to claim 6, the claim is directed towards clustering the unlabeled and labeled datasets and then determining a label for the third data set based off of the clustered data. The claim is directed towards an additional mental process. Grouping up elements of a dataset into “clusters” (based off of a feature or measurement) is something that can be performed in the human mind. The claim simply specifies the procedure/method that is taking place in the independent claim to determine/propose a label within the human mind. As the claim limitation is still another mental process, it does not integrate the claim into a practical application. When viewed as a whole, the additional limitation specifying that a “processor” (human mind) would group up items by similarity and have the groups with an arbitrary distance based on how similar they are to each other does not transform the claim from an abstract idea to an inventive concept. The claim is reevaluated and as it has no other meaningful limitations, the claim does not add significantly more than the judicial exception. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 1.
In regards to claim 7, the claim is a dependent claim of claim 6 and is directed towards generating a proposed label for the unlabeled data associated with the phone after it has been clustered and generating a classification score as a comparison between the newly labeled data and the unit of data. The claim is directed towards a mental process. As discussed above for claim 6, the clustering of the dataset to generate a label is a mental process limitation that serves to merely specify how the processor (human mind) would carry out the action. The classification score, in the context of the claim language and broadest reasonable interpretation, is just a score that compares the finished elements of the process to determine how accurate the labels may have been. A human would be capable of carrying out operations comprising of: taking datasets and labeling them based off of a sample labeled dataset, the datasets sorted/clustered by groups based on similarities, and then viewing the end results of the clustering to determine if the different objects a score of accuracy. The further addition of a mental process, in this context, does not integrate the claim into a practical application. Additionally, as the claim does not recite any other meaningful limitations, it does not contribute significantly more than the judicial exception. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 1.
In regards to claim 8, the claim is directed towards generating the same classification score as claim 7, but specifies that the machine learning framework stored on the mobile device will be the one to generate the score rather than the model stored on the server. As differentiating whether it will be a process located on a mobile device or on a server is extra-solution activity, (the court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner), the claim is not integrated into a practical application and is still directed towards a mental process being applied by a generic computer component. Additionally, as the claim does not recite any other meaningful limitations, it does not provide significantly more than the judicial exception. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 1.
In regards to claim 9, the claim is directed towards determining the proposed labels of the unlabeled data set based off of a labeled dataset located on the mobile device itself rather than transferred from the server. The location of the data prior to the start of the mental process does not change the claim being directed to a mental process being applied by a generic computer component. The claim is directed towards insignificant extra-solution activity that specifies the location of the machine learning data for the training prior to the process starting (the court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner). The location of data being stored changes from the server or the mobile device does not integrate the claim into a practical application. Additionally, as the claim does not recite any other meaningful limitations, it is not significantly more than the judicial exception. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 1.
In regards to claim 10, the claim is directed towards specifying that the neural network model is a generative adversarial network. The claim is directed towards generally linking the judicial exception (mental process) to a particular field or technology such that the generative adversarial network is a generic computer component. The claim limitation does not provide any specific implementation or directions that transform this limitation into more than a generic computer component in this context (a generic machine learning model can stand in for this limitation). Additionally, as the claim does not recite any other meaningful limitations, it is not integrated into a practical application or significantly more than the judicial exception. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 1.
In regards to claim 11, the claim is directed to the privacy algorithm being utilized so that it can mask an individual contributor of the proposed label. This claim is directed towards an intended use for the privacy algorithm that was disclosed in the independent claim which this claim relies on. The claim discloses the transforming of the proposed label which was already disclosed in claim 1 as “encode the proposed label via a privacy algorithm to generate a privatized encoding of the proposed label” and also discloses the limitation that the transformation is done to mask an individual contributor of the proposed label which is the intended use. Further, the claim does not recite any additional elements that integrate the judicial exception into a practical application under Step 2A Prong 2, nor does it recite additional elements that amount to significantly more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 1.
In regards to claim 12, the claim recites the limitation of using a secure multi-party compute operation or a homomorphic encryption operation. The claim is directed towards  mathematical calculations or equations for the recitation of generic computing components. The claim recites two possible variations of performing a mathematical calculation or formula on the data to receive an output. The use of these mathematical calculations to perform the privatization of the labels is merely the combination of multiple judicial exceptions for the recitation of generic computer components. These mathematical calculations are simply applied to the output label datasets to create the privatized labels at a high-level of generality without anything more. Further, the claim does not recite any additional elements that integrate the claim into a practical application under Step 2A Prong 2, nor does it recite additional elements that amount to significantly more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 1.
In regards to claim 13, the claim is directed towards specifying that the privacy algorithm is a differential privacy algorithm. The claim is directed towards a mental process as in claim 1. Making sure the privacy algorithm recited in claim 1, which can be done by a human with a pen and paper, is further constrained such that an outside party looking in wouldn’t be able to determine if a contributor of data is a part of the outputted data is still a mental process being performed by a human with pen and paper. The limitation of specifying the privacy algorithm is a differential privacy algorithm is merely an operation being applied on input data to receive an output by generic computer components. Further, the claim does not recite any additional elements that integrate the judicial exception into a practical application under Step 2A Prong 2, nor does it recite additional elements that amount to significantly more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 1.
In regards to claim 14, the claim is directed towards specifying that the privacy algorithm is a histogram-based differential privacy algorithm. The claim is directed towards a mental process as in claim 1. Making sure the privacy algorithm recited in claim 1, which can be done by a human with a pen and paper, is further constrained such that an outside party looking in wouldn’t be able to determine if a contributor of data is a part of the outputted data is still a mental process being performed by a human with pen and paper. The limitation of specifying the privacy algorithm is a differential privacy algorithm is merely an operation being applied on input data to receive an output by generic computer components. The claim distinguishes itself by specifying the methodology used is a histogram-based differential privacy algorithm which can still be performed by a human with pen and paper. The specific use of a particular methodology does not recite any additional elements that integrate the judicial exception into a practical application under Step 2A Prong 2, nor does it recite additional elements that amount to significantly more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 1.
In regards to claim 15, the claim is directed towards specifying the data type of the operations is image data and the labeling is performed by an image classifier. The claim is directed towards a mental process recited for use of generic computer components. The shifting of a data type does not change the mental process being performed by the human to classify and label the data. Further, the machine learning model now being an image classifier is generally linking a judicial exception (mental process) to a particular field of art or technology such that the image classifier is a generic computer component (any machine learning model that can do image classification) doing the mental process that a human could perform. Further, the claim does not recite any additional elements that integrate the judicial exception into a practical application under Step 2A Prong 2, nor does it recite additional elements that amount to significantly more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 1.
In regards to claim 16, the claim is directed towards specifying the data type of the operations is text data and the labeling is performed by an text data classifier. The claim is directed towards a mental process recited for use of generic computer components. The shifting of a data type does not change the mental process being performed by the human to classify and label the data. Further, the machine learning model now being an text data classifier is generally linking a judicial exception (mental process) to a particular field of art or technology such that the image classifier is a generic computer component (any machine learning model that can do text data classification) doing the mental process that a human could perform. Further, the claim does not recite any additional elements that integrate the judicial exception into a practical application under Step 2A Prong 2, nor does it recite additional elements that amount to significantly more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 1.
In regards to claim 18, the claim is directed towards further training the second machine learning model of the independent claim 17 and the second machine learning model being an updated version of the first model. The claim is directed towards a mental process. The claimed limitation is merely applying the mental process to a generic machine learning model with a high level of generality. The repeating of training on a neural network or subsequent iterations of a neural network does not recite any additional elements that integrate the judicial exception into a practical application under Step 2A Prong 2, nor does it recite additional elements that amount to significantly more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 17.
In regards to claim 19, the claim is directed towards specifying the data type of the operations is image data and the two machine learning models are image classifiers. The claim is directed towards a mental process recited for use of generic computer components. The shifting of a data type does not change the mental process being performed by the human to classify and label the data. Further, the machine learning model now being an image classifier is generally linking a judicial exception (mental process) to a particular field of art or technology such that the image classifier is a generic computer component (any machine learning model that can do image classification) doing the mental process that a human could perform. Further, the claim does not recite any additional elements that integrate the judicial exception into a practical application under Step 2A Prong 2, nor does it recite additional elements that amount to significantly more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 17.
In regards to claim 20, the claim is directed towards specifying the data type of the operations is text data and the two machine learning models are text data classifiers. The claim is directed towards a mental process recited for use of generic computer components. The shifting of a data type does not change the mental process being performed by the human to classify and label the data. Further, the machine learning model now being an text data classifier is generally linking a judicial exception (mental process) to a particular field of art or technology such that the image classifier is a generic computer component (any machine learning model that can do text data classification) doing the mental process that a human could perform. Further, the claim does not recite any additional elements that integrate the judicial exception into a practical application under Step 2A Prong 2, nor does it recite additional elements that amount to significantly more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 17.
In regards to claim 21, the claim is directed towards using a homomorphic encryption for the process of encoding the labels and processing the labels involves homomorphic addition. The claim is directed towards a mathematical calculation or equation for recitation of generic computer components. Both parts of the claim limitation recite performing mathematical calculations (homomorphic encryption or addition) on input data (the labels) to receive an output data by method of a generic computer component (computer processors on the system). Further, the claim does not recite any additional elements that integrate the judicial exception into a practical application under Step 2A Prong 2, nor does it recite additional elements that amount to significantly more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 17.
In regards to claim 22, the claim is directed towards specifying that the privacy algorithm is a histogram-based differential privacy algorithm and generating a histogram to process the labels of the independent claim. The claim is directed towards a mental process as in claim 17. Making sure the privacy algorithm recited in claim 17, which can be done by a human with a pen and paper, is further constrained such that an outside party looking in wouldn’t be able to determine if a contributor of data is a part of the outputted data does not contribute something past the judicial exception and can still be performed by a human with pen and paper. The claim distinguishes itself by specifying the methodology used is a histogram-based differential privacy algorithm which can still be performed by a human with pen and paper. The specific use of a particular methodology does not recite any additional elements that integrate the judicial exception into a practical application under Step 2A Prong 2, nor does it recite additional elements that amount to significantly more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 17.
In regards to claim 23, the claim is directed towards using a differential privacy algorithm and using a count-mean-sketch algorithm to process the labels. The claim is directed towards a mathematical calculation for recitation of generic computer components. The claim recites using a count-mean-sketch algorithm (mathematical equation or calculation) to process input (proposed labels) to get an output with generic computer components (the processors within the system). The differential privacy algorithm utilizing count-mean-sketch is a claim limitation that is a mathematical calculation. Further, the claim does not recite any additional elements that integrate the judicial exception into a practical application under Step 2A Prong 2, nor does it recite additional elements that amount to significantly more than the judicial exception under Step 2B. The claim is not patent eligible and is rejected for the same reasons and judgement as applied to claim 17.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10, 11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang ("Learning representations of emotional speech with deep convolutional generative adversarial networks"), Papernot (“Semi-supervised knowledge transfer for deep learning from private training data”) and further in view of Harada (US 9275347 B1). 
In regards to claim 1, Chang teaches the following seen below:
the instructions to cause the mobile electronic device to: receive a set of labeled data from a server;
[ (Pg. 2, Col. 2, Section 4) “Due to the semi-supervised nature of the proposed Multitask DCGAN model, we utilize both labeled and unlabeled data” ]
[ (Pg. 2, Col. 2, Section 4) “For the labeled data, we use audio from the IEMOCAP dataset, which comes with labels for activation and valence”
	This citation and the one above teach the use of labeled data being used from Chang. Examiner notes that although the citation is not explicitly teaching a device receiving this data from a server, the secondary reference, Harada, will teach it. The limitation is kept together for clarity of the office action. ]
receive a unit of data from the server, the unit of data of a same type of data as the set of labeled data;
[ (Pg. 2, Col. 2, Section: Data Corpus) “we utilize both labeled and unlabeled data. For the unlabeled data, we use audio from the AMI [9] and IEMOCAP [8] datasets. For the labeled data, we use audio from the IEMOCAP dataset”
	This citation shows the use of the unlabeled and labeled data sets, both pertaining to audio. The model, as taught by Chang, is being trained for audio as well. Examiner notes that the limitation recites receiving from the server which is not explicitly mentioned in this citation from Chang but is taught by the secondary reference as seen below. The citation is relied upon for the teaching of the separate data being the same type as the labeled data. ] 
determine a proposed label for the unit of data via a machine learning model on the mobile electronic device, 
[ (Pg. 2, Col. 2, Section: 3) “The output of this layer is then fed to two separate fully connected layers, one of which outputs a valence label and the other of which outputs an
activation label”
	The citation teaches the generation of labels for the third piece of data. Examiner notes that the citation does not teach the mobile electronic device. The primary reference cited here is relied upon to teach the label determination with the server/mobile device aspect being taught by the secondary reference. ]
the machine learning model to determine the proposed label for the unit of data based on the set of labeled data from the server and a set of unlabeled data associated with the mobile electronic device;
[ (Pg. 2, Col. 2, Section 4) “Due to the semi-supervised nature of the proposed Multitask DCGAN model, we utilize both labeled and unlabeled data”
	This citation shows the model utilizing both labeled and unlabeled data to generate the proposed labels. Examiner notes this citation does not disclose the server and mobile device which is taught by the secondary reference. ]
	What is not distinctly disclosed by Chang and is instead taught by Papernot is seen below:
encode the proposed label via a privacy algorithm to generate a privatized encoding of the proposed label;
[ (Pg. 2, Paragraph 5, Lines 5-9) “Therefore, to limit the effect of any single sensitive data item on the student’s learning, precisely and formally, we apply the well-established, rigorous standard of differential privacy (Dwork & Roth, 2014). Like all differentially private algorithms, our learning strategy carefully adds noise, so that the privacy impact of each data item can be analyzed and bounded”
	This citation from Papernot teaches the use of a differential privacy algorithm for crowdsourced semi-supervised learning. Examiner notes that this citation does not distinctly disclose the transfer to a server, which is taught by another reference below. The reference is relied upon to teach the use of privacy algorithms for labels. ]
[ (Pg. 8, Section 4.2, Lines 1-2) “The noisy aggregation mechanism labels the student’s unlabeled training set in a privacy-preserving fashion” ]
[ “Our MNIST and SVHN students with (ε, δ) differential privacy of (2.04, 10−5)
and (8.19, 10−6) achieve accuracies of 98.00% and 90.66%. These results improve the differential privacy state-of-the-art for these datasets.”
	This citation and the ones above show that the students (models trained with labeled and unlabeled data together) then propose labels and utilize differential privacy. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for semi-supervised learning as taught by Chang with the privacy focused protocols and methods for semi-supervised learning as taught by Papernot. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a method or system to prevent sensitive information from being leaked. [ Papernot (Abstract) ]. This would facilitate the recognized benefit of being able to pass calculated machine learning data with a reduced risk of data being compromised maliciously.
	What is not distinctly disclosed by Chang or Papernot and is instead taught by Harada is seen below:
A mobile electronic device comprising: a non-transitory machine-readable medium to store instructions;
[ (Col. 12, Lines 9-11) “Memory 304 illustrates an example of computer-readable storage media (devices) for storage of information such as computer-readable instructions” ]
[ (Fig. 1) and (Col. 6, Lines 59-61) “Client computer 200 may represent, for example, at least one embodiment of mobile computers or client computers shown in FIG. 1”
	This figure and the corresponding paragraph show a plurality of mobile electronic devices that are denoted as the client computer(s). ]
 one or more processors to execute the instructions stored on the non-transitory machine- readable medium,
[ (Col. 6, Lines 62-63) “Client computer 200 may include processor 202 in communication with memory” ]
[ (Col. 9, Lines 64-65) “Applications 220 may include computer executable instructions which, when executed by client computer” ]
and transmit the privatized encoding of the proposed label to the server.
[ (Fig. 4)
	This figure from Harada shows reference number 418 of the labels being sent back to the server. Although the privatized version of the encoding is taught by Papernot, Harada teaches the labels being transmitted back to the server. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for semi-supervised learning as taught by Chang/Papernot with the crowdsourced tools and teachings for semi-supervised learning as taught by Harada. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a method or system to allow easier access for the remote training of learning systems. [ Harada (Col. 16, Lines 43-50) ]. This would facilitate the recognized benefit of being able to increase accuracy of a learning system in an easier, more convenient or faster manner. 





In regards to claim 2, The mobile electronic device as in claim 1, was taught by Chang/Papernot/Harada as seen in the rejection for claim 1 above. Harada continues by teaching the following:
wherein the machine learning model is included in a system image installed to the mobile electronic device.
[ (Fig. 4) and (Col. 6, Lines 44-55)
	This citation and figure displays the terminal (mobile electronic devices) and reference number 414 says “propose predicted labels” which shows that the client device is the one utilizing the model at least a portion of the time and is installed on the device itself. ]
	Please refer to the motivation to combine from claim 1.






In regards to claim 3, The mobile electronic device as in claim 1, was taught by Chang/Papernot/Harada as seen in the rejection for claim 1 above. Harada continues by teaching the following:
the mobile electronic device to receive the machine learning model from the server.
[ (Col. 9, Lines 64 – Col. 10 Lines 1) “Applications 220 may include computer executable instructions which, when executed by client computer 200, transmit, receive, and/or otherwise process instructions and data. Applications 220 may include, for example, content classification client application”
	This citation shows that the client computers (mobile devices) can receive data and other instructions/applications and one of those being the content classification application (this includes the model that would make the proposed labels). ]
	Please refer to the motivation to combine from claim 1.





In regards to claim 4, The mobile electronic device as in claim 1, was taught by Chang/Papernot/Harada as seen in the rejection for claim 1 above. Harada continues by teaching the following:
wherein the set of unlabeled data associated with the mobile electronic device is at least temporarily stored on the mobile electronic device.
[ (Col. 14, Lines 44-48 ) “In at least one of the various embodiments, server 402 may randomly select a batch of unlabeled data and provide the batch to terminal 408. In at least one of the various embodiments, the data may be presented on terminal”
	This citation from Harada shows that the unlabeled data can be sent to the terminal (client device). ]
	Please refer to the motivation to combine from claim 1. Receive 



In regards to claim 10, The mobile electronic device as in claim 1, was taught by Chang/Papernot/Harada as seen in the rejection for claim 1 above. Chang continues by teaching the following:
[ (Abstract) “In particular, we investigate two machine learning strategies to improve classifier performance: (1) utilization of unlabeled data using a deep convolutional generative adversarial network (DCGAN), and (2) multitask learning” ]





In regards to claim 11, The mobile electronic device as in claim 1, was taught by Chang/Papernot/Harada as seen in the rejection for claim 1 above. Papernot continues by teaching the following:
wherein the privacy algorithm is to cause the mobile electronic device to transform the proposed label to mask an individual contributor of the proposed label.
[ (Pg. 2, Paragraph 5, Lines 5-9) “Therefore, to limit the effect of any single sensitive data item on the student’s learning, precisely and formally, we apply the well-established, rigorous standard of differential privacy (Dwork & Roth, 2014). Like all differentially private algorithms, our learning strategy carefully adds noise, so that the privacy impact of each data item can be analyzed and bounded”
	This citation from Papernot teaches that the differential privacy algorithm is utilized to protect the sensitive data (mask a contributor of said data) without losing accuracy on the model by removing said data pieces. ]
[ (Pg. 3, Line 10-11) “We improve upon the strategy outlined in Hamm et al. (2016) for learning machine models that protect training data privacy”
	Further support for the above citation. ]
	Please refer to the motivation to combine from claim 1.





In regards to claim 15, The mobile electronic device as in claim 1, was taught by Chang/Papernot/Harada as seen in the rejection for claim 1 above. Harada continues by teaching the following:
wherein the unit of data from the server, the set of labeled data from the server, and the set of unlabeled data associated with the mobile electronic device each have an image data type and the machine learning model on the mobile electronic device is an image classifier.
[ (Col. 3, Lines 14-17) “In at least one of the various embodiments, the data items may be different types, such as, images, documents, text documents, audio, financial data, or human speech, or the like” ]
[ (Col. 14, Lines 17-22) “For example, if the provided data (e.g., data 412) is image data, feature extractor 404 may generate a feature vector using one or more computer based feature extraction techniques, such as, convolution neural networks, principal component analysis, or the like, or combination thereof” ]
[ (Col. 14, Lines 58-61) “In at least one of the various embodiments, the labeled data may be provided to server 402. The labeled images may be used as training feedback (e.g., block 420) for feature extractor 404” 
The above citations from Harada teach the use of the semi-supervised learning system with the data being in an image format. Examiner notes that Harada is also directed towards crowdsourced semi-supervised learning. Although the claim limitations directed to performing the semi-supervised learning are primarily taught by Chang, Harada’s teachings show that the data type being utilized being an image is compatible with Chang’s system. ]
	Please refer to the motivation to combine from claim 1.





In regards to claim 16, The mobile electronic device as in claim 1, was taught by Chang/Papernot/Harada as seen in the rejection for claim 1 above. Harada continues by teaching the following:
wherein the unit of data from the server, the set of labeled data from the server, and the set of unlabeled data associated with the mobile electronic device each have a text data type and the machine learning model on the mobile electronic device is a text data classifier.
[ (Col. 3, Lines 14-17) “In at least one of the various embodiments, the data items may be different types, such as, images, documents, text documents, audio, financial data, or human speech, or the like” ]
[ (Col. 14, Lines 29-33) “In at least one of the various embodiments, feature extractor 404 and online classifier 406 may be arranged and/or configured to different types of data, such as, image data, audio data, text, handwriting, speech, or the like, or combination thereof”
Similar to claim 15 above, the above citations from Harada teach the use of the semi-supervised learning system with the data being in an text format. Examiner notes that Harada is also directed towards crowdsourced semi-supervised learning. Although the claim limitations directed to performing the semi-supervised learning are primarily taught by Chang, Harada’s teachings show that the data type being utilized being text is compatible with Chang’s system. ]
Please see the motivation to combine from claim 1.





In regards to claim 17, Chang teaches the following:
sending a set of labeled data to a set of multiple mobile electronic devices, 
[ (Pg. 2, Col. 2, Section 4) “Due to the semi-supervised nature of the proposed Multitask DCGAN model, we utilize both labeled and unlabeled data” ]
[ (Pg. 2, Col. 2, Section 4) “For the labeled data, we use audio from the IEMOCAP dataset, which comes with labels for activation and valence”
	This citation and the one above teach the use of labeled data being used from Chang. Examiner notes that although the citation is not explicitly teaching a device receiving this data from a server, the secondary reference, Harada, will teach it. The limitation is kept together for clarity of the office action. ]
sending a unit of data to the set of multiple mobile electronic devices, the set of multiple mobile electronic devices to generate a set of proposed labels for the unit of data;
[ (Pg. 2, Col. 2, Section: 3) “The output of this layer is then fed to two separate fully connected layers, one of which outputs a valence label and the other of which outputs an
activation label”
	The citation teaches the generation of labels for the third piece of data. Examiner notes that the citation does not teach the mobile electronic device. The primary reference cited here is relied upon to teach the label determination with the server/mobile device aspect being taught by the secondary reference. ]
processing the set of proposed labels to determine a label to assign to the unit of data;
[ (Pg. 3, Col. 2, Section: Evaluation Strategy) “In addition, we converted the network’s output from probability distributions back into numerical labels by taking the expected value; that is: v = P5 i=1 ipi, where p is the model’s prediction”
	This citation shows the model processing the likelihood of the encoded labels being a correct value from a set of labels in the form of a probability distribution and then it being transformed into a concrete set of labels. Examiner notes this citation does not disclose the server and mobile device which is taught by the secondary reference. ]
	What is not distinctly disclosed by Chang and is instead taught by Papernot is seen below:
receiving a set of proposed labels for the unit of data from the set of multiple mobile electronic devices, the set of proposed labels encoded to mask individual contributors of each proposed label in the set of proposed labels;
[ (Pg. 2, Paragraph 5, Lines 5-9) “Therefore, to limit the effect of any single sensitive data item on the student’s learning, precisely and formally, we apply the well-established, rigorous standard of differential privacy (Dwork & Roth, 2014). Like all differentially private algorithms, our learning strategy carefully adds noise, so that the privacy impact of each data item can be analyzed and bounded”
	This citation from Papernot teaches the use of a differential privacy algorithm for crowdsourced semi-supervised learning. Examiner notes that this citation does not distinctly disclose the transfer to a server, which is taught by the Harada reference below. The reference is relied upon to teach the use of privacy algorithms for labels. ]
[ (Pg. 8, Section 4.2, Lines 1-2) “The noisy aggregation mechanism labels the student’s unlabeled training set in a privacy-preserving fashion” ]
[ “Our MNIST and SVHN students with (ε, δ) differential privacy of (2.04, 10−5)
and (8.19, 10−6) achieve accuracies of 98.00% and 90.66%. These results improve the differential privacy state-of-the-art for these datasets.”
	This citation and the one above show that the students (models trained with labeled and unlabeled data together) then propose labels and utilize differential privacy. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for semi-supervised learning as taught by Chang with the privacy focused protocols and methods for semi-supervised learning as taught by Papernot. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a method or system to prevent sensitive information from being leaked. [ Papernot (Abstract) ]. This would facilitate the recognized benefit of being able to pass calculated machine learning data with a reduced risk of data being compromised maliciously.
	What is not distinctly disclosed by Chang or Papernot and is instead taught by Harada is seen below:
A data processing system comprising: a memory device to store instructions;
[ (Col. 12, Lines 9-11) “Memory 304 illustrates an example of computer-readable storage media (devices) for storage of information such as computer-readable instructions” ]
 	one or more processors to execute the instructions stored on the memory device, the instructions to cause the data processing system to perform operations comprising:
[ (Col. 6, Lines 62-63) “Client computer 200 may include processor 202 in communication with memory” ]
[ (Col. 9, Lines 64-65) “Applications 220 may include computer executable instructions which, when executed by client computer” ]
each of the mobile electronic devices including a first machine learning model;
[ (Fig. 4) and (Col. 6, Lines 44-55)
	This citation and figure displays the terminal (mobile electronic devices) and reference number 414 says “propose predicted labels” which shows that the client device is the one utilizing the model at least a portion of the time and is installed on the device itself. ]
and adding the unit of data and the label to a training set for use in training a second machine learning model.
[ (Col. 3, Lines 52-56) “In at least one of the various embodiments, the labeled data items may be communicated back to the machine learning system where the labeled data items may be used to further train the machine learning system”
	This citation teaches that after the transfer of the labeled data from mobile device to the server, the server can incorporate the newly labeled data into the model to train it. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for semi-supervised learning as taught by Chang with the crowdsourced tools and teachings for semi-supervised learning as taught by Harada. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a method or system to allow easier access for the remote training of learning systems. [ Harada (Col. 16, Lines 43-50) ]. This would facilitate the recognized benefit of being able to increase accuracy of a learning system in an easier, more convenient or faster manner. 




In regards to claim 18, The data processing system as in claim 17, is taught by Chang/Papernot/Harada as seen in the rejection for claim 17 above. Harada continues by teaching the following:
the operations additionally including training the second machine learning model on the data processing system using the training set, wherein the second machine learning model is an update of the first machine learning model.
[ (Col. 3, Lines 52-56) “In at least one of the various embodiments, the labeled data items may be communicated back to the machine learning system where the labeled data items may be used to further train the machine learning system”
	This citation teaches that after the transfer of the labeled data from mobile device to the server, the server can incorporate the newly labeled data into the model to train it further. This is equivalent to an update of the first machine learning model. ]
	Please refer to the motivation to combine from claim 17. 






In regards to claim 19, The data processing system as in claim 17, is taught by Chang/Papernot/Harada as seen in the rejection for claim 17 above. Harada continues by teaching the following:
wherein the set of labeled data and the unit of data sent to the set of multiple mobile electronic devices each include image data and wherein the first and second machine learning models include image classifiers
[ (Col. 3, Lines 14-17) “In at least one of the various embodiments, the data items may be different types, such as, images, documents, text documents, audio, financial data, or human speech, or the like” ]
[ (Col. 14, Lines 17-22) “For example, if the provided data (e.g., data 412) is image data, feature extractor 404 may generate a feature vector using one or more computer based feature extraction techniques, such as, convolution neural networks, principal component analysis, or the like, or combination thereof” ]
[ (Col. 14, Lines 58-61) “In at least one of the various embodiments, the labeled data may be provided to server 402. The labeled images may be used as training feedback (e.g., block 420) for feature extractor 404” 
The above citations from Harada teach the use of the semi-supervised learning system with the data being in an image format. Examiner notes that Harada is also directed towards crowdsourced semi-supervised learning. Although the claim limitations directed to performing the semi-supervised learning are primarily taught by Chang, Harada’s teachings show that the data type being utilized being an image is compatible with Chang’s system. Further, as in claim 18, as the second machine learning model is an updated version of the first machine learning model, both models are image classifiers by the citations above. ]
Please refer to the motivation to combine from claim 17 above.





In regards to claim 20, The data processing system as in claim 17, is taught by Chang/Papernot/Harada as seen in the rejection for claim 17 above. Harada continues by teaching the following:
wherein the set of labeled data and the unit of data sent to the set of multiple mobile electronic devices each include text data and wherein the first and second machine learning models include a text data classifier.
[ (Col. 3, Lines 14-17) “In at least one of the various embodiments, the data items may be different types, such as, images, documents, text documents, audio, financial data, or human speech, or the like” ]
[ (Col. 14, Lines 29-33) “In at least one of the various embodiments, feature extractor 404 and online classifier 406 may be arranged and/or configured to different types of data, such as, image data, audio data, text, handwriting, speech, or the like, or combination thereof”
Similar to claim 15 above, the above citations from Harada teach the use of the semi-supervised learning system with the data being in an text format. Examiner notes that Harada is also directed towards crowdsourced semi-supervised learning. Although the claim limitations directed to performing the semi-supervised learning are primarily taught by Chang, Harada’s teachings show that the data type being utilized being text is compatible with Chang’s system. Further, as in claim 18, as the second machine learning model is an updated version of the first machine learning model, both models are text classifiers by the citations above. ]





Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chang/Papernot/Harada as applied above, and further in view of Google (“Google Drive download instructions”).



In regards to claim 5, The mobile electronic device as in claim 4, was taught by Chang/Papernot/Harada as seen in the rejection for claim 4 above. Google continues by teaching the following:
wherein the mobile electronic device is associated with an account of a remote storage service and a subset of the set of unlabeled data is retrieved from the remote storage service.
[ (Pg. 1, Lines 1-4) “Download files from Google Drive using a computer or an Android device.
Open the Google Drive app.
Tap and hold each file you’d like to select.
Tap Download”
	This citation from Google showcases a webpage for explaining how to use Google Drive. The site explains at the top that this process is accessible by android devices which teaches the mobile device. Google Drive is an online remote cloud storage and allows the data to remotely be transferred from the user’s online account to the mobile device. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for semi-supervised learning as taught by Chang/Papernot/Harada with the remote storage access and account security as taught by Google. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a method or system to allow for the model to access data remotely which would be crucial for the use of the machine learning model on multiple mobile devices. This would facilitate the recognized benefit of not requiring the mobile devices to maintain all of the data locally and allow for a possible larger access of storage that can be cycled out by the mobile devices as needed. 

	



Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang/Papernot/Harada as applied above, and further in view of Devarakonda (US 20180137433 A1).


In regards to claim 6, The mobile electronic device as in claim 1, was taught by Chang/Papernot/Harada as seen in the rejection for claim 1 above. Devarakonda continues by teaching the following:
wherein to determine the proposed label for the unit of data from the server, the machine learning model is to cause the one or more processors to: cluster the set of unlabeled data based on the set of labeled data from the server;
[ (¶0052) “For example, unanswered questions in the unlabeled set may be associated with a question profile of a similar question in the labeled training set, and that associated question profile may then be used to cluster the unanswered question with other questions in the unlabeled set”
This citation from Devarakonda teaches the clustering of unlabeled data based off of the labeled data set. ] 
[ (¶0085)
	This paragraph, in general, explains that the system that implements the QA pipeline seen above receives its inputs from various sources and can be a remote destination through a network. It explicitly mentions other storage devices like databases which the examiner notes is equivalent to a server. ]
compare the unit of data with a set of clustered unlabeled data; and determine the proposed label for the unit of data based on the comparison. 
[ (¶0043) “Labels are propagated to other questions belonging to a same cluster as indicated by characteristics in the question profile 130 associated with the question. That is, a clustering operation may be performed on questions in the unlabeled set U 120 based on characteristics in the question profiles associated with those questions or based on features extracted from those questions”… “This positive label of the answer may now be assigned to all other questions in the question cluster with regard to this answer, thus increasing label accuracy of the QA pairs added from the unlabeled set U 120 to the labeled training set L 110”
	This citation teaches labeling the unlabeled data set based off of the labeled data set. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for semi-supervised learning as taught by Chang/Papernot/Harada with the various clustering operations as taught by Devarakonda. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a method or system to allow for self-training semi-supervised models that will still retain high accuracy. [ Devarakonda (Abstract) ]. This would facilitate the recognized benefit of not requiring (or requiring less of) the use of humans to annotate or label data for continuous trainings, with the system becoming more accurate as time goes on.






In regards to claim 7, The mobile electronic device as in claim 6, was taught by Chang/Papernot/Harada/Devarakonda as seen in the rejection for claim 6 above. Devarakonda continues by teaching the following:
the machine learning model additionally to cause the one or more processors to: generate a first local set of labeled data from the set of clustered unlabeled data based on the set of labeled data from the server;
[ (¶0043) “Labels are propagated to other questions belonging to a same cluster as indicated by characteristics in the question profile 130 associated with the question. That is, a clustering operation may be performed on questions in the unlabeled set U 120 based on characteristics in the question profiles associated with those questions or based on features extracted from those questions”… “This positive label of the answer may now be assigned to all other questions in the question cluster with regard to this answer, thus increasing label accuracy of the QA pairs added from the unlabeled set U 120 to the labeled training set L 110”
	This citation teaches labeling the unlabeled data set based off of the labeled data set. Examiner notes that the paragraph discusses the set of newly labeled (previously unlabeled) data as a separate entity prior to it being conjoined to the labeled data set. ]
 and infer a classification score for the unit of data from the server based on a comparison of feature vectors of the first local set of labeled data and the unit of data.[ (¶0052) “the values of features may be used to generate a feature vector and the feature vectors may be compared, such as by using cosine similarity, to generate a semantic similarity score where if the semantic similarity score is equal to or higher than a threshold value, then the questions are considered to be part of the same group or cluster.”
This citation teaches the use of feature vectors to create a score that represents the confidence/accuracy of the model in the label. Examiner notes this is equivalent to the classification score. ]
Please see the motivation to combine from claim 6.



In regards to claim 8, The mobile electronic device as in claim 7, was taught by Chang/Papernot/Harada/Devarakonda as seen in the rejection for claim 7 above. Devarakonda continues by teaching the following:
the one or more processors to determine the classification score for the unit of data from the server via a machine learning framework stored on the mobile electronic device.
[ (¶0115) “Moreover, the data processing system 400 may take the form of any of a number of different data processing systems including client computing devices, server computing devices, a tablet computer, laptop computer, telephone or other communication device, a personal digital assistant (PDA), or the like. In some illustrative examples, data processing system 400 may be a portable computing device” ]
	Please see the motivation to combine from claim 6.




In regards to claim 9, The mobile electronic device as in claim 7, was taught by Chang/Papernot/Harada/Devarakonda as seen in the rejection for claim 7 above. Devarakonda continues by teaching the following:
the machine learning model to determine the proposed label for the unit of data from the server based additionally on a set of labeled data associated with the mobile electronic device that is distinct from the set of labeled data from the server.
[ (¶0043) “One such question may get classified with a particular answer, e.g., clinical note, with high confidence as positive, e.g., a value of 1 indicating the answer is correct for the question. This positive label of the answer may now be assigned to all other questions in the question cluster with regard to this answer,”
	As cited previously, this paragraph talks about labeling a set of unlabeled data based off of the labeled dataset. The newly labeled data is then used to determine if any other unlabeled data relating/similar to it can also be labeled.]







Claims 12-14, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang/Papernot/Harada as applied above, and further in view of Rane (US 20180101697 A1).




In regards to claim 12, The mobile electronic device as in claim 11, was taught by Chang/Papernot/Harada as seen in the rejection for claim 11 above. Rane continues by teaching the following:
wherein the privacy algorithm includes a secure multi-party compute operation or a homomorphic encryption operation.
[ (¶0040) “Two kinds of privacy formulations may be used to express and resolve the above concerns. The first formulation, based on secure multiparty computation, is used to directly express which parties can communicate and how parties withhold knowledge of their data from other parties.”
	This citation teaches the use of the secure multi-party computation. ]
[ (¶0045) “Another approach presented a protocol in which a participant homomorphically encrypts each share by using the public-key of each share's intended recipient, but only sends it to the aggregator. The aggregator then homomorphically combines the encrypted shares, requests the decryption of partial summations from each participant, and combines the partial sum to reveal the final sum”
	This citation teaches the use of the homomorphic encryption. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for semi-supervised learning as taught by Chang/Papernot/Harada with the various privacy preserving operations as taught by Rane. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a method or system that ensures data privacy while aggregating data and ensuring data privacy. [ Rane (¶0002) ]. This would facilitate the recognized benefit of enhanced safety for the data and/or privacy of the users.




In regards to claim 13, The mobile electronic device as in claim 12, was taught by Chang/Papernot/Harada/Rane as seen in the rejection for claim 12 above. Rane continues by teaching the following:
wherein the privacy algorithm is a differential privacy algorithm.
[ (¶0047) “Some of the schemes discussed above, have also proposed mechanisms to achieve differential privacy” ]
[ (¶0064) “3.3 Secure Multiparty Differential Privacy”
	An example of the above. ]
	Please refer to the motivation to combine from claim 12. 



In regards to claim 14, The mobile electronic device as in claim 13, was taught by Chang/Papernot/Harada/Rane as seen in the rejection for claim 13 above. Rane continues by teaching the following:
wherein the privacy algorithm is a histogram-based differential privacy algorithm.
[ (¶0053) “Further, Aggregator Obliviousness, which means that the aggregator discovers only the aggregate function being computed and nothing else about the inputs of the individual participants, is required. In our protocols, we will first consider the simplest aggregate function, namely the sum of the participants' data. Later, we will describe how to extend the summation protocols to the computation of other aggregate measures such as counts and histograms” ]
[ (¶0184) “the participants and the aggregator run a count query for each of the h bins, at the end of which the aggregator obtains the desired histogram without discovering the individual vectors di. As a histogram is a generalization of a count query, the distribution of the noise term for achieving differential privacy in the aggregator's output histogram is again based on global sensitivity of a count query, i.e., Δ=1” ]
	Please refer to the motivation to combine from claim 12. 






In regards to claim 21, The data processing system as in claim 17, is taught by Chang/Papernot/Harada as seen in the rejection for claim 17 above. Rane continues by teaching the following:
wherein the set of proposed labels are at least partially encoded using a homomorphic encryption algorithm and processing the set of proposed labels includes performing a homomorphic addition operation.
[ (¶0045) “Another approach presented a protocol in which a participant homomorphically encrypts each share by using the public-key of each share's intended recipient, but only sends it to the aggregator. The aggregator then homomorphically combines the encrypted shares, requests the decryption of partial summations from each participant, and combines the partial sum to reveal the final sum”
	This citation teaches the use of the homomorphic encryption. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for semi-supervised learning as taught by Chang/Papernot/Harada with the various privacy preserving operations as taught by Rane. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a method or system that ensures data privacy while aggregating data and ensuring data privacy. [ Rane (¶0002) ]. This would facilitate the recognized benefit of enhanced safety for the data and/or privacy of the users.





In regards to claim 22, The data processing system as in claim 17, is taught by Chang/Papernot/Harada as seen in the rejection for claim 17 above. Rane continues by teaching the following:
wherein the set of proposed labels are at least partially encoded using a differential privacy algorithm and processing the set of proposed labels includes generating a proposed label histogram.
[ (¶0053) “Further, Aggregator Obliviousness, which means that the aggregator discovers only the aggregate function being computed and nothing else about the inputs of the individual participants, is required. In our protocols, we will first consider the simplest aggregate function, namely the sum of the participants' data. Later, we will describe how to extend the summation protocols to the computation of other aggregate measures such as counts and histograms” ]
[ (¶0184) “the participants and the aggregator run a count query for each of the h bins, at the end of which the aggregator obtains the desired histogram without discovering the individual vectors di. As a histogram is a generalization of a count query, the distribution of the noise term for achieving differential privacy in the aggregator's output histogram is again based on global sensitivity of a count query, i.e., Δ=1” ]
	Please refer to the motivation to combine from claim 21. 





Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chang/Papernot/Harada as applied above, and further in view of Github (“Github Mean-count-Sketch”).


In regards to claim 23, The data processing system as in claim 17, is taught by Chang/Papernot/Harada as seen in the rejection for claim 17 above. Papernot continues by teaching the following:
wherein the set of proposed labels are at least partially encoded using a differential privacy algorithm and processing the set of proposed labels includes applying a … to the set of proposed labels.
[ (Pg. 2, Paragraph 5, Lines 5-9) “Therefore, to limit the effect of any single sensitive data item on the student’s learning, precisely and formally, we apply the well-established, rigorous standard of differential privacy (Dwork & Roth, 2014). Like all differentially private algorithms, our learning strategy carefully adds noise, so that the privacy impact of each data item can be analyzed and bounded”
	This citation from Papernot teaches the use of a differential privacy algorithm for crowdsourced semi-supervised learning. Examiner notes the reference is relied upon to teach the use of privacy algorithms for labels and the portion of the limitation removed will be taught by an additional reference below. ]
[ (Pg. 8, Section 4.2, Lines 1-2) “The noisy aggregation mechanism labels the student’s unlabeled training set in a privacy-preserving fashion” ]
[ “Our MNIST and SVHN students with (ε, δ) differential privacy of (2.04, 10−5)
and (8.19, 10−6) achieve accuracies of 98.00% and 90.66%. These results improve the differential privacy state-of-the-art for these datasets.”
	This citation and the one above show that the students (models trained with labeled and unlabeled data together) then propose labels and utilize differential privacy. ]
	What is not distinctly disclosed by Papernot and is instead taught by Github is seen below:
	count-mean-sketch algorithm
[ (Pg. 11, Line 165 of code block) “setting to mean is converting to a Count-Mean Sketch”
	This citation from Github, and the paper overall discloses the complete algorithm for count-mean-sketch which is the same formula being used in the claim limitation. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a system for semi-supervised learning as taught by Chang/Papernot/Harada with the count-min-sketch as taught by Github. The reason it would be obvious is one of ordinary skill in the art would recognize, prior to the effective filing date, that combining the two would provide a method that is identical to count-min-sketch aside from the approach taken to calculating the number of times the element has been inserted. [ Github (Pg. 3, Lines 8-13) ]. This would facilitate the recognized benefit of increased speed for the system or less resources utilized. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 11194846 B2 – Method and apparatus for providing automated generation of parking restriction data using machine learning which teaches labeled and unlabeled data, classification, and classification scores
US 11120337 B2 – Self training method and system for semi-supervised learning with GAN which teaches labeled and unlabeled data, generating labels based off of decisions, classification and accuracy scores, and generative adversarial networks
US 20180114334 A1 – Edge based adaptive machine learning for object recognition which teaches labeling, classification, remote servers, mobile devices with the models on said devices, clustering and unlabeled data




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MERABI whose telephone number is (571)272-9685. The examiner can normally be reached Mon-Fri 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123